IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



STATE OF TENNESSEE,                        )
                                           )
       Appellee,                           ) C. C. A. NO. 02C01-9812-CC-00383
                                           )
vs.                                        ) DYER COUNTY

DARREN A. DIXON,
                                           )
                                           ) No. C98-16             FILED
                                           )
       Appellant.                          )                       July 9, 1999

                                                                    Cecil Crowson, Jr.
                                                                   Appellate Court Clerk
                                         ORDER



              This matter is before the Court upon the state’s motion to affirm the trial

court judgment pursuant to Rule 20, Rules of the Court of Criminal Appeals. The

appellant in this case pled guilty to possession of a controlled substance with intent to

sell or deliver and being a convicted felon in possession of a handgun and was

sentenced to twelve years imprisonment. The appellant is seeking to appeal a certified

question of law, that is, whether the trial court erred in denying his motion to suppress

evidence due to an illegal search. After the appellant filed his brief, the state filed the

present motion claiming that this Court is precluded from reviewing the denial of the

motion to suppress because the transcript from the hearing on the motion is not

included in the appellate record. The appellant has not responded to the state’s

motion.



              While the state’s position is correct, we believe the trial court judgments

should be affirmed for another reason. The judgments of guilt in this case were entered

on July 9, 1998. However, nowhere in the final judgments is there any mention that the

appellant is reserving a dispositive question of law for appellate review. On August 3,

1998, the appellant filed a notice of appeal to this Court. Subsequently, on August 4,

1998, the trial court filed a consent order purporting to certify the question of law. We

believe, however, the appellant failed to explicitly reserve a certified question of law that

is dispositive of this case in accordance with Tenn.R.Crim.P. 37(b)(2)(i) or (ii) and State
v. Preston, 759 S.W.2d 647 (Tenn. 1988). The history of this case is almost identical to

that in State v. Pendergrass, 937 S.W.2d 834 (Tenn. 1996), which controls the Court’s

decision in this matter.



              Accordingly, for the reasons stated above, it is hereby ORDERED that the

state’s motion is granted and the judgment of the trial court is affirmed in accordance

with Rule 20, Rules of the Court of Criminal Appeals. Since the record reflects the

appellant is indigent, costs of this proceeding shall be assessed to the state.




                                          ______________________________
                                          JOE G. RILEY, JUDGE



                                          ______________________________
                                          DAVID G. HAYES, JUDGE



                                          ______________________________
                                          JOHN EVERETT WILLIAMS, JUDGE




                                            2